--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vista International Technologies. Inc. 10-Q [vista_10q-093011.htm]

Exhibit 10.7
 
Internal Revenue Service
56 INVERNESS DRIVE EAST
ENGLEWOOD, CO 80112-5129
 Department of the Treasury
 
 
ERIK MORLANG
1660 S ALBION ST STE 918
DENVER, CO 80222-4046
Letter Date:
09/13/2011
IRS Employee to Contact:
CATHERINE A ROJAS
Contact Telephone Number:
(720) 956-4231
Employee Identification Number:
02-32893



 
 
 
 
We are sending you the enclosed material under the provisions of a power of
attorney or other authorization you have on file with us. For your convenience,
we have listed below the name(s) of the taxpayer(s) to whom this material
relates.
 
If you have any questions, please contact the person whose name and telephone
number are shown above.
 
Sincerely yours,
 
 
 
CATHERINE A ROJAS
REVENUE OFFICER
 
Enclosures
 
L2850
 
Taxpayer(s)' Name(s):
VISTA INTERNATIONAL TECHNOLOGIES
 
Letter 937 (Rev. 8-2000)
Catalog Number: 30760X
 
 
 

--------------------------------------------------------------------------------

 
 
POA Copy
 
 
Internal Revenue Service
56 INVERNESS DRIVE EAST
ENGLEWOOD, CO 80112-5129
 Department of the Treasury

VISTA INTERNATIONAL TECHNOLOGIES INC
% FRED TOLAND
88 INVERNESS CIR E STE N-103
ENGLEWOOD, CO 80112-5529430
         Letter Date:
            09/13/2011
          Taxpayer Identification Number:
            84-1572525
         Telephone Number:
           (866) 897-4289



 
We have approved your request to pay your taxes in installments. Your first
payment of $5,000.00 is due on 09/28/2011. You agreed to make future payments of
$5,000.00 on the 28th of each following month until you have paid the full
amount you owe.
 
The amount you owe as of 09/13/2011 is $69,840.95 . This amount does not include
all accrued penalties and interest. We will charge penalties and interest until
you pay the full amount you owe, because you didn't pay your total tax when it
was due.
 
Please be sure to send your monthly payments early enough for them to reach us
by the due date. Print your social security number or employer identification
number clearly on your check or money order. If you change your address, please
send your new address with your next payment.
 
Note: If the IRS is charging backup withholding on any of your accounts, it will
continue. Having an installment agreement doesn't interrupt backup withholding.
 
Although we have established an installment plan for you, we must protect the
government's interest. Therefore, a Notice of Federal Tax Lien
 
HAS ALREADY BEEN FILED
 
A Notice of Federal Tax Lien is a public notice that the government has a claim
against your property to satisfy a debt. We will release (remove) the lien when
you finish paying what you owe.
 
CONDITIONS OF THIS AGREEMENT:
 

 
·  
We must receive each payment by the date shown above. If you have a problem,
contact us immediately.

 
·  
This agreement is based on your current financial condition. We may change or
cancel it if our information shows that your ability to pay has changed
significantly.

 
·  
We may cancel this agreement if you don't give us updated financial information
when we ask for it.

 
·  
While this agreement is in effect, you must pay any federal taxes you owe on
time.

 
·  
We will apply your federal tax refunds (if any) to the amount you owe until it
is fully paid.

 
·  
If you don't meet the conditions of this agreement, we will cancel it, and may
collect the entire amount you owe by levy on your income, bank accounts or other
assets, or by seizing your property.

 
·  
We may cancel the agreement at any time if we find that collection of the tax is
in jeopardy.

 
·  
There is a $105.00 installment agreement fee.

 
·  
If agreement defaults, you must pay a $45.00 reinstatement fee if agreement is
reinstated.

 
·  
We will apply all payments on this agreement in the best interest of the United
States.

 
The Internal Revenue Service will be sending you monthly reminder notices which
will include the mailing address to send your payments. Detach the bottom
portion of the reminder notice and include it with your payment.
 
Letter 2850 (Rev. 1/2007)
 
 
 
 

--------------------------------------------------------------------------------

 
 
POA Copy
 
In the interim, please send payments to the following address:
Internal Revenue Service
Ogden, UT 83402-0039
 
Additional Conditions:
 
This installment agreement includes taxes for the following forms and tax
periods:
 

 Form   Tax Period  Period  Tax Period  Form    Tax Period  941   03/31/2009
 941   06/30/2009  941    09/30/2009  941  12/31/2009        

 
If you need assistance or have a question concerning your agreement, please call
the telephone number at the top of the first page of this letter.
 
Sincerely yours,
 
CATHERINE A ROJAS
REVENUE OFFICER
Employee Identification Number: 02-32893
 
 
Letter 2850 (Rev. 1/2007)